DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 5 – 9, 13 – 17, and 21 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Soffer (US Publication Number 2017/0300371) in view of Bauch et al. (US Publication Number 2010/0245388, hereinafter “Bauch”) in view of LIU (US Publication Number 2016/0057008) further in view of Cella et al. (US Publication Number 2019/0339687, hereinafter “Cella”).


	Although Soffer teaches individual control elements which could be interpreted as a remote server when combined Soffer does not appear to explicitly disclose the single structure of a remote server, wherein the machines are respectively connected to 
However, Bauch discloses teachings of a remote server (22, figure 1) connected to a switch (24, figure 1).
	Soffer and Bauch are analogous art because they are from the same field of endeavor of switching topology for a plurality of interfaced devices.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Soffer and Bauch before him or her, to modify the individual remote elements of Soffer to include the single remote server structure of Bauch because combining the plurality of elements of Soffer into a single entity is dictated by obviousness as the functional operation is analogous.
One of ordinary skill would be motivated to make such modification in order to enhance efficiency in a system (paragraph 10) Therefore, it would have been obvious to combine Bauch with Soffer to obtain the invention as specified in the instant claims.
Soffer/Bauch does not explicitly disclose wherein the machines are respectively connected to at least two second terminal connection ports of the KVM switch, a plurality of connection port identifiers of the KVM switch respectively correspond to the second terminal connection ports, and the remote server identifies contents of the screen images by using a deep learning algorithm.
However, LIU teaches wherein the machines are respectively connected to at least two second terminal connection ports of the KVM switch, a plurality of connection 
Soffer/Bauch and LIU are analogous art because they are from the same field of endeavor of KVM handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Soffer/Bauch and LIU before him or her, to modify the direct access of Soffer/Bauch to include the identifiers of LIU because it allows for enhance access to the switch.
One of ordinary skill would be motivated to make such modification in order to enhance connectivity without having to re-establish communication (paragraph 4).  Therefore, it would have been obvious to combine LIU with Soffer/Bauch to obtain the invention as specified in the instant claims.
Soffer/Bauch/LIU does not explicitly disclose the remote server identifies contents of the screen images by using a deep learning algorithm.
However, Cella teaches a remote server (remote server 15010, paragraph 2761) identifies contents of the screen images by using a deep learning algorithm (deep learning utilized to analyze images for predictive functionality, paragraphs 74, 2761, 2762 and 2777).
Soffer/Bauch/LIU and Cella are analogous art because they are from the same field of endeavor of data handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Soffer/Bauch/LIU and Cella 
One of ordinary skill would be motivated to make such modification in order to enhance efficiency in a device environment (paragraphs 6 and 7).  Therefore, it would have been obvious to combine Cella with Soffer/Bauch/LIU to obtain the invention as specified in the instant claims.

5.	Soffer modified by the teachings of Bauch/LIU/Cella as seen in claim 1 above, as per claims 5, 13, and 21, Soffer teaches a remote control server, system and method, wherein each of the screen 5images is a screenshot of a screen of each of the machines (paragraph 123, automatic scanning of the channels at a period, also seen in Bauch, paragraphs 34, 35 and 41).  

6.	Soffer modified by the teachings of Bauch/LIU/Cella as seen in claim 1 above, as per claims 6, 14, and 22, Soffer teaches a remote control server, system and method, wherein the screen images are transmitted to the remote server by time-division multiplexing (periodic handling and scanning of the channels, figure 4d, element 97, paragraph 123).  

7.	Soffer modified by the teachings of Bauch/LIU/Cella as seen in claim 1 above, as per claims 7, 15, and 23, Soffer teaches a remote control server, system and method, wherein the remote server corresponds to the screen images to the machines according 

8.	Soffer modified by the teachings of Bauch/LIU/Cella as seen in claim 1 above, as per claims 8, 16, and 24, Soffer teaches a remote control server, system and method, wherein the control instructions are transmitted to the machines by time-division multiplexing (periodic handling and scanning of the channels, figure 4d, element 97, paragraph 123).

Allowable Subject Matter
9.	Claims 3, 4, 11, 12, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
10.	Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive. Applicant argues the prior art does not disclose a display remains in a turned off state when the machines transmit the screen images to the remote server.
With respect to the Applicant’s arguments the Examiner respectfully disagrees.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

The Examiner notes that claim limitations do not preclude the prior art from functioning as necessitated.  The claims merely recite that if a display is off it will remain off when a machine transmits screen images to the remote server.  The prior art functions in the same manner where whatever the state of the display is prior to reception of data it will maintain that state whether on or off is arbitrary.  The Examiner notes a few essential steps are not seen in the claims however if implemented would overcome the cited art.  Paragraphs 27 of the instant application is the only paragraph details of retaining an off state is mention and it is based on a step of identifying, receiving and analyzing the screen images all the while the display retains its state.  Looking at the claims the display is characterized as a secondary peripheral where data transferred between a machine and remote server doesn’t have any bearing on the displays state and it is interpreted as such.  In large server systems one of ordinary skill in the art would recognize the primary host display should not necessarily react to every bit of data received by a remote server so having a display that is off remain off does not bear any novelty.  
  The Examiner invites the Applicant to a phone interview to discuss claim limitations to better overcome the cited art, in particular clarification of the environment of the invention and clarification of certain components for example “machines” in the claim language would enhance compact prosecution.
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







AH



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184